Citation Nr: 1234369	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a lipoma excision from the scalp, to include as secondary to service-connected residuals of a left cheek cyst removal.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The issue of a TDIU rating arises from a January 2012 rating decision that denied the Veteran a TDIU rating.  The Veteran filed a notice of disagreement (NOD) in January 2012.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found medical records relevant to the matters on appeal that are not associated with the physical claims file.  These records will be described in more detail below.  Other records in "Virtual VA" are either duplicates of evidence in the claims file or are not relevant to the issues on appeal.

The matter of entitlement to a TDIU rating, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A scalp lipoma was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's residuals of lipoma excision are related to his service, to include epidermal cyst removals therein, or were caused by or aggravated by his service-connected residuals of a left cheek cyst removal.  

2.  It is not shown that at any time during the appeal period the Veteran's hearing acuity was worse than Level I in either ear.




CONCLUSIONS OF LAW

1.  Service connection for residuals of a lipoma excision from the scalp, to include as secondary to service-connected residuals of an excision of a left cheek cyst, is not warranted.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2011).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An June 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board has also reviewed Virtual VA records, including recent VA treatment records considered by the RO in the July 2012 supplemental statement of the case.  Additionally the RO arranged for a VA audiological evaluations in September 2009 and June 2012.  As will be discussed in greater detail below, the examination reports are adequate to properly adjudicate the matter at hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO did not arrange for the Veteran to have VA examination in response to his claim of entitlement to service connection for the lipoma excision from his scalp because such was not necessary.  Absent any competent evidence suggesting that the residuals of a lipoma excision from the scalp might be related to service, or to a service-connected disability, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The Board finds that the record, as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will address the merits of the claims.
B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for residuals of lipoma excision 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that an excision of a lipoma of the scalp was caused by his military service (or is secondary to his service-connected residuals of a left cheek cyst removal).  

The Veteran's STRs show that in October 1964 he had a sebaceous cyst removed from his left cheek and forehead and in October 1966 he had a epidermal cyst removed from beside his left ear.  The STRs are silent for any complaints, treatment, findings, or diagnosis of a lipoma on the scalp.

On September 1967 separation examination shows that he had epidermal cystectomies from the left side of his face and left anterauricular region in 1965 [the Board notes that the first cyst was removed in 1964] and 1966.  The examiner noted that there was no recurrence of the cysts, nor any complaints of such, and no sequelae.  

Postservice private treatment records show that the Veteran had a lipoma removed from his scalp in October 1986.  This treatment record does not contain any findings or evidence relating the lipoma to the Veteran's active service.  There is no postservice medical evidence of record that shows the Veteran sought treatment for any other lipomas or cysts prior to, or after, October 1986.  Additionally, there is no evidence that he has sought treatment for residuals of the October 1986 lipoma excision. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's October 1986 lipoma excision (and any residuals) is related to his service, to include the cyst removals therein.  The cysts removed in service in October 1964 and October 1966 were acute and transitory conditions (that resolved with removal), as reflected by the September 1967 separation examination which noted there were no recurrences, complaints, or sequelae of the cysts.  Significantly, there is no objective evidence that the Veteran sought treatment for any cysts (or lipomas) for nearly 20 years after separation from service.  

The Veteran's own opinion that residuals of an excision of a lipoma from his scalp are related to his military service, to include the epidermal cyst removals therein, is not competent evidence.  The Board acknowledges that in some cases lay evidence may be competent and probative evidence of etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, the Board finds that medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained medical provider.  See Jandreau, 492 F.3d at 1377.

According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, a lipoma is "a benign, soft, rubbery, encapsulated tumor of adipose tissue, usually composed of mature fat cells; it generally occurs as a solitary lesion..."  Id. at 1078 (31st ed. 2007).  An epidermal cyst is defined as "a benign cyst derived from the epidermis or the epithelium of a hair follicle, formed by cystic enclosures of epithelium with the dermis, becoming filled with keratin and lipid-rich debris."  Id. at 467.  Thus, by definition, a lipoma and an epidermal cyst are disctint entities.  While both involve the skin/epidermal regions, there is nothing in the record that shows or suggests that one is related to the other or that one can cause the other to worsen.  The Veteran has not provided any medical or textual evidence indicating that they might be related.  Therefore, the Board finds that his lay observation that that is so (based apparently on the fact that both are skin disorders) is not competent evidence.
The preponderance of the evidence is against a finding of a nexus between any residuals of a scalp lipoma removal and the the Veteran's service, to include the cyst removals therein; hence, the appeal in this matter must be denied.  

Compensable rating for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 (c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

A November 2006 rating decision granted the Veteran service connection for bilateral hearing loss, rated 0 percent.  The instant claim for increase was received in February 2009. 

On September 2009 VA audiological evaluation the Veteran reported that he could no longer hear as well as he could two years prior, and complained of constant bilateral tinnitus.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
55
LEFT
15
25
40
65
60

The average puretone thresholds were 34 decibels in the right ear and 48 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left.  The diagnosis was: normal to moderate severe sensorineural hearing loss (SNHL) bilaterally.  The examiner did not provide an opinion regarding the functional and occupational impairment caused by the Veteran's hearing loss.  

December 2009 and January 2010 VA treatment records show that the Veteran was seen for hearing aid follow-up appointments.  In January 2010, he complained of loud, high-frequency sounds being uncomfortably loud, and reported hearing a clicking sound in the presence of running water.  His hearing aids were tested and reprogrammed.  He was advised that continued use of the present amplification was recommended.  

A July 2011 VA treatment record shows that the Veteran requested an audiometry evaluation as he believed his hearing had worsened.  He reported that he did not notice any benefit from his hearing aids.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
65
LEFT
10
20
45
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left.  [The Board notes that the VA treatment record states the CID W22 word list was used, and not the Maryland CNC word list required by 38 C.F.R. § 4.85.]  A diagnosis of normal to moderately severe high-frequency SNHL was given for the right ear and a diagnosis of normal to severe high-frequency SNHL was given for the left.  New hearing aids were ordered and he was scheduled for a hearing aid fitting within 30 days.  

On June 2012 VA audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
55
LEFT
15
30
45
60
60

The average puretone thresholds were 40 decibels in the right ear and 49 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left.  The diagnosis was: bilateral SNHL.  The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, as he had difficulty understanding conversations, especially in crowds.  

At the outset, the Board finds that the September 2009 and June 2012 audiological evaluations are suitable for rating purposes; they were conducted in accordance with governing regulatory criteria, and the June 2012 examiner elicited from the Veteran, and commented on, the effects the disability had on his ordinary conditions of daily life.  As the July 2011 audiometry evaluation did not test speech discrimination using the Maryland CNC word list required by 38 C.F.R. § 4.85, the Board finds this evaluation is not adequate for rating purposes.  

As was noted above, the September 2009 evaluation revealed average puretone thresholds of 34 decibels in the right ear and 48 in the left.  Speech discrimination was 94 percent in the right ear and 96 percent in the left.  Under Table VI, such findings represent Level I hearing acuity in each ear.  Under 38 C.F.R. § 4.85, Table VII, where there is Level I hearing acuity in each ear a 0 percent rating under Code 6100 is warranted.  The September 2009 VA audiological evaluation did not show an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86) so as to warrant rating the disability under the alternate criteria in Table VIA.

The June 2012 evaluation revealed average puretone thresholds of 40 decibels in the right ear and 49 in the left.  Speech discrimination was 94 percent in the right ear and 92 percent in the left.  Under Table VI, such findings also represent Level I hearing acuity in each ear.  Accordingly, under 38 C.F.R. § 4.85, Table VII, this level of hearing acuity in each ear still warrants a 0 percent rating under Code 6100.  The June 2012 VA audiological evaluation also did not show an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86) so as to warrant rating the disability under the alternate criteria in Table VIA.

The Board acknowledges that the Veteran's hearing acuity has worsened somewhat since his prior evaluation.  However, it has not yet worsened to the degree that it warrants a compensable schedular rating.  Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  
The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss that are not encompassed by the schedular criteria.  The difficulty understanding conversations, especially in crowds, self-reported by the Veteran on June 2012 examination, is fully contemplated by the schedular criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The record contains evidence that the Veteran has been unemployed since 2001.  He has alleged that his unemployment results from his various service-connected disabilities, to include his service-connected bilateral hearing loss.  The Board notes that the Veteran filed a claim for entitlement to a TDIU rating in June 2011.  The issue of entitlement to a TDIU rating is addressed in the remand below.  


ORDER

Service connection for residuals of a scalp lipoma excision, to include as secondary to service-connected residuals of a left cheek cyst removal, is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

In a January 2012 rating decision, the RO denied the Veteran a TIDU rating on the basis that his service-connected disabilities were insufficient to prevent him from securing or following a substantially gainful occupation.  In January 2012, he filed a timely NOD expressing disagreement with the rating decision denying his claim of entitlement to a TDIU rating.  The RO has not issued a statement of the case (SOC) in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claim of entitlement to a TDIU rating is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued. 

Accordingly, the case is REMANDED for the following:

The RO should review the claims file and issue an appropriate SOC in the matter of entitlement to a TDIU rating.  The Veteran must be advised of the time afforded for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


